EXHIBIT 10.1
 
 
 
LICENSE AGREEMENT


This license agreement (the "Agreement"),  dated las of May 16, 2016, is entered
into between Perseon Corporation, a Delaware corporation having a principal
place of business at 391 Chipeta Way, Suite F, Salt Lake City, Utah 84108
("Licensor"), and Medlink Technologies, LLC, a North Carolina limited liability
company, having a principal place of business at 16 Portofino Place, Durham, NC
27707, ("Licensee").
 
RECITALS


WHEREAS, Licensor is engaged in the business of developing, manufacturing,
marketing and servicing systems to treat cancer and benign diseases using its
technology including, but not limited to, MicroThermX ("the Business");


WHEREAS, Licensor does not currently engage in the Business in the Territory (as
defined below) and does not have the financial and regulatory ability to engage
in the Business in the Territory;


WHEREAS Licensee wishes to license from Licensor its technology and intellectual
property subject to the terms and conditions set forth herein,


NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:
 


ARTICLE I.
 
DEFINITIONS
 
1.1              Licensed Patents means Licensor's U.S. Patent Applications and
Letters Patents and: (a) all divisionals, continuations and continuation-in-part
applications that claim priority to any of the applications; (b) any foreign
application corresponding to any Patent Applications and Letter Patents or
application identified in (a) as well as any utility models and future reissues;
re­ examinations, extensions, continuations, continuations-in-part, divisions or
substitute patent applications of the inventions as described in the patents and
applications; and (c) each patent that issues or reissues from any Application
or application identified in (a) and (b) including but not limited to matters
listed in Appendix I.
 


1.2     Licensed Intellectual Property means any and all intellectual property
rights, including without limitation, rights associated with the Licensed
Patents, any utility models, registered and unregistered trademarks, registered
and unregistered design rights, copyright protected materials and neighboring
rights, any applications in relation to any of the foregoing rights, including
but not limited to matters listed in Appendix I, necessary in carrying out the
Business.
 


1
 

--------------------------------------------------------------------------------

 
 
 
1.3      Licensed Product means any product sold or offered for sale by Licensor
prior to and as of the Effective Date specified in Article 1.6 including but not
limited to the products listed on Appendix II.


1.4      Know-How means the technical information and knowledge (including trade
secrets), drawings (including but not limited to technical drawings, files,
schematics), bill of materials, design history files, manufacturing processes
(including but not limited to standard operating procedures, manuals) and other
material, whether in physical form or electronic, relevant to manufacture,
develop, improve, enhance, modify, or reformulate the Licensed Products and/or
Licensed Technology, derivative works of the Licensed Products and/or Licensed
Technology, and market business associated with the Licensed Product or the
Licensed Technology (as specified in Article 1.5), owned or controlled by
Licensor, and/or necessary in carry out the Business.


1.5      Licensed Technology means any information including, but not limited
to, the Licensed Patents, Licensed Intellectual Property and Know-How:  (a)
created prior to the Effective Date; (b) owned by Licensor; (c) necessary to
practice inventions claimed in patents and/or patent applications included in
the Licensed Patents; (d) necessary to practice the Licensed Technology; and (e)
necessary to carry out the Business in the Territory as specified in Article
1.8.


1.6      Effective Date means the date on which the last signature of execution
is entered below between Licensor and Licensee.


1.7     Prosecution Costs means any and all fees, costs and charges in relation
to procurement and maintenance of a copyright, patent, trademark, or design
including, but not limited to, prosecution and/or maintenance fees, registration
fees, grant fees, drafting and/or redrafting costs, administrative costs such as
filing, search, extension and renewal costs and product licensing, registration
and approval costs.
 
1.8          Territory means the People's Republic of China, Hong Kong, Taiwan
and Korea.
 
ARTICLE II
 
LICENSE GRANT
 
2.1       License Grant.  Licensor hereby grants to Licensee a perpetual,
exclusive license under the Licensed Technology, including but not limited to
the Licensed Patents, to make, have made for it, use and sell Licensed Products
in the Territory during the Term of this Agreement,
 
 
2
 

--------------------------------------------------------------------------------

 
 
and the right to use the Licensed Technology to make, use, have made for it,
develop, any other products in the Territory during the Term of this Agreement.


2.2       Sublicensing.      Within the Territory only, Licensee has the right
to grant Sublicense Agreements under the Licensed Patents and Licensed
Technology and to use the Licensed Patents and Licensed Technology consistent
with the terms of this Agreement. Licensee will provide notice to Licensor of
any Sublicense Agreement within ten (10) business days of Licensee's entry into
any such Sublicense Agreement.


2.3       Suppliers and vendors.  Licensor hereby grants to Licensee the right
to use any supplier and/or vendor used by Licensor in connection with the
manufacture and/or production of the Licensed Product, and/or in connection with
use of the Licensed Technology, and/or in connection with the Business, within
the Territory.  Licensor shall provide to Licensee the list of such suppliers
and vendors used by Licensor, as specified herein, within seven (7) days of the
Effective Date.  Licensor shall notify such suppliers and vendors of Licensee's
right to use the suppliers and/or vendors, as specified herein, within thirty
(30) days of the Effective Date.

 
2.4       Payment and Royalties.  The license granted in Article 2.1 shall
commence upon receipt by Licensor of US$200,000 (the "Initial Payment"), which
Initial Payment shall be made within one (1) business day of the Effective
Date.  Thereafter, Licensee shall pay on an annual basis to Licensor, starting a
year after the Initial Payment, a royalty of 5% of net profits in the Territory
made by Licensee pursuant to the License Agreement; provided, however, that such
royalty payments shall cease to be paid once Licensee has paid an aggregate
ofUS$3,000,000.00 to Licensor, inclusive of the Initial Payment.
 
ARTICLE III
 
FEES
 
    3.1       Licensee, its successors, and/or assignees, if any, shall have the
right but not the obligation to pay all Prosecution Costs necessary to maintain
the Licensed Intellectual Property and avoid abandonment or lapse of any of
matter associated with the Licensed Intellectual Property.
 






[continued on next page]

 
3
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
INTELLECTUAL PROPERTY MATTERS




4.1       Intellectual Property Prosecution.  In the event Licensor, its
successors, and/or assignees, if any, intends to discontinue prosecution in any
jurisdiction, it will so inform Licensee in writing and Licensee will thereafter
be solely entitled to prosecute and maintain the application, patent, and/or
registration in its own name and at its own expense in the particular
jurisdiction. This subparagraph shall not affect the rights to use granted to
Licensee under this Agreement and it shall not affect the rights with respect to
the Licensed Patents and/or Licensed Technology in any other jurisdiction.


4.2      Infringement of the Licensed Technology.   Licensor, its successors,
and/or assignees, if any, will promptly inform Licensee of any suspected
infringement of a Licensed Patent and/or other right(s) associated with the
Licensed Technology by a third party.
 
4.3       Right to bring action.  Licensee has the right, but not the
obligation, to bring at its own expense an action for infringement of the
Licensed Intellectual Property, including the Licensed Patents, in the
Territory.


4.4       Right to join action.  Licensor (its successors and/or assignees) or
Licensee shall have the right to join, at its own expense, any infringement
action brought by the other for infringement of the Licensed Patents and/or the
Licensed Technology.  In the case that any court, upon motion of a third party
or otherwise, rules that either Licensor (its successors and/or assignees) or
Licensee is a necessary party to any action enforcing of any of the Licensed
Patents and/or the Licensed Technology, that respective party at its own costs
and expense, agrees to join in any such action upon request by the other, and
each party, Licensor (its successors and/or assignees) or Licensee, hereby
agrees to participate for standing in any such action.  If only one of Licensor
(its successors and/or assignees) or Licensee brings an action for infringement
of any of the Licensed Patents and/or the Licensed Technology without
participation of the other, then the party bringing the action alone shall bear
all expenses.


ARTICLE V
 
TECHNOLOGY TRANSFER AND SUPPORT


5.1       Technical Support.  As of the date of the Initial Payment and for
thirty (30) days thereafter, Licensor will provide technical support to
Licensee, for all Licensed Technology, including all such technology initially
delivered to Licensee and all enhancements.  Such technical support shall be
sufficient to quickly enable Licensee to develop, use and manufacture the
Licensed Product, implement the Licensed Technology, and


 
4
 

--------------------------------------------------------------------------------

 

to enable Licensee to achieve its commercial objectives as soon as possible.


ARTICLE VI
 
GOVERNMENT LAWS AND REGULATIONS


6.1       Government Approvals.  Licensee may, at its own expense, seek and
obtain any or all necessary government approvals for the development,
production, distribution, sale and use of any Licensed Product in the Territory.
 
6.2       Government Registration.   If this Agreement is required by any law in
the Territory to be either approved or registered with any governmental agency,
Licensee may but shall not be required to take the necessary steps to comply
with government registration, at its own expense.


6.3       Export Control.   Licensor (its successors and/or assignees) and
Licensee shall both observe all applicable laws governing export of the Licensed
Products including, but not limited to, the Export Administration Regulations,
the International Traffic in Arms Regulations and the various economic sanctions
regulations administered by the U.S. Department ofTreasury (collectively,
"Export Laws").


ARTICLE VII
 
WARRANTIES AND DISCLAIMERS
 
    7.1         Licensor Representations and Warranties.  Licensor represents
and warrants to Licensee that to the knowledge of Licensor:
 

  a) Licensor has the right to grant the licenses hereunder, and         b)
Licensor has not knowingly granted and will not knowingly grant licenses or
other rights to the Licensed Technology, including the Licensed Patents in the
Territory, that are in conflict with the terms and conditions in the Agreement.

 
    7.2          Disclaimer. Licensee is not liable for any damages or any
liability to third parties or for any costs or expenses of any kind in
connection with the licenses granted herein.


 
5
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
DELIVERABLES
 
    8.1       Licensor shall commence to deliver to Licensee, all physical and
electronic files and documents related to and in accordance with the Licensed
Technology as specified in Article 1.5 (the "delivery"), within one (1) business
day of the Initial Payment; and shall in good faith endeavor to complete
delivery within thirty (30) days following the Initial Payment.

 
ARTICLE IX
 
TERM AND TERMINATION


    9.1       This Agreement shall enter into force and shall remain in force on
the Effective Date perpetually unless terminated by Licensee by giving no less
than 30 days' prior written notice.
 


ARTICLE X
 
NOTICE
 
    10.1      All notices under this Agreement are deemed fully given when
written, addressed and sent as follows:
 
 
If to Seller:
Perseon Corporation
391 Chipeta Way
Salt Lake City, UT 84108
E-mail: ccarnell@perseonmedical.com
      dgreen@perseonmedical.com
Attention:  Clinton E. Carnell Jr.
            David Green
 
with a copy to:
Dorsey & Whitney LLP
136 S. Main St., Suite 1000
Salt Lake City, UT 84101
Facsimile: (801) 933-7373
E-mail: taylor.nolan@dorsey.com
Attention: Nolan S. Taylor
 



6
 

--------------------------------------------------------------------------------

 
 


If to Buyer:
MedLink Technologies, LLC
16 Portofino Place
Durham, NC 27707
E-mail: David@medlinktechnologies.com
Attention: David Chen
 
with a copy to:
Troutman Sanders LLP
5 Park Plaza, Suite 1400
Irvine, CA 92614
Facsimile:  949-622-2739
Email:  penelope.parmes@troutmansanders.com
Attention:  Penelope Parmes





Section 10.2    Replacement Notice.  The parties may designate in writing a
replacement address and contact person to which notices may be provided.


ARTICLE XI
 
GENERAL PROVISIONS
 


11.1               Choice of Law.  The Agreement will be construed and enforced
in accordance with laws of the State of Utah.


 
7
 

--------------------------------------------------------------------------------

 




 


 
11.2    Effect of Headings. The Article headings of this Agreement appear only
as a matter of convenience and in no way define, limit, constrain, or describe
the scope or the intent of such Article, nor in any way affect the
interpretation of this Agreement.


 


In witness whereof, the parties have executed this License Agreement as of the
date first set forth above.
 
 

  PERSEON CORPORATION       By:  /s/ Clinton E. Carnell Jr.         Name: 
Clinton E. Carnell Jr.   Title:    CEO       MEDLINK TECHNOLOGIES, LLC      
By:  /s/ David Chen                Name:  David Chen   Title:    Director

 
 

 
 
8
 

--------------------------------------------------------------------------------

 

